NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MANUEL ENRIQUE PAGAN, JR.,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3365
                                             )
CRISSY CLADAKIS,                             )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Pasco
County; Philippe Matthey, Judge.

Matthew A. Menendez of Sammis Law Firm,
P.A., for Appellant.

Gino Megna and John F. McGuire of
McGuire Law Offices, P.A., Clearwater, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.